DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election of the species of ranolazine and breast cancer with traverse in the reply filed on 6/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, nor did he designate the claims readable on the elected species, the election has been treated as an election without traverse (MPEP § 818.01(a)), and is hereby maintained for the reasons of record.  
On further consideration of the art and Applicant’s claims, Applicant’s other specifically recited in dependent claims cancer- prostate cancer, and Applicant’s other claimed VGSC inhibitor riluzole, are also rejoined.  The restriction/ election requirement is hereby MADE FINAL.  Claims 1-26 have been examined herewith to the extent of Applicant’s elected species of breast cancer in addition to prostate cancer, and Applicant’s elected VGSC inhibitor ranolazine, in addition to Applicant’s other specifically claimed VGSC inhibitor riluzole.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-26 are vague and indefinite and subject to many different interpretations.  
Claims 1, 7, 13 and 20 recite the limitation "comprising administering an effective and pharmaceutically acceptable amount to the patient of an inhibitor of a voltage gated sodium channel (VGSC), wherein the effective and pharmaceutically acceptable amount
-is not lethal to the malignant cells,
-blocks or reduces the persistent part of the VGSC current in the malignant cell, and
-does not block the transient part of the VGSC current in the malignant cells.”
The claims are vague and indefinite, because the effective and pharmaceutically acceptable amount is expressed in terms of what it does, not in terms of what it is, and because this the term for in vivo administering appears to be conflated with in vitro concentration.
M and 10M”.  If the administering is being done to a patient in need thereof, as claims 13 and 20 provide, from which claims 19 and 26 depend, then the dose ought to be in e.g. mg, or mg/kg.  However, to the extent that there is any indication of a “effective and pharmaceutically acceptable amount” in dependent claims (e.g. claim 19), that so-called “effective and pharmaceutically acceptable amount” is in fact indicated to be “between 1M and 10M”, which really is in reference to in vitro “concentration”, and not “an effective and pharmaceutically acceptable amount” in a whole organism.  Indeed, a review of Applicant’s specification, and in particularly the Figures, confirms that any reference to “1M and 10M” appears to be in reference to in vitro “concentration” on cell migration, and not a dosage level in a whole organism.  As such, Applicant appears to inappropriately be conflating an “effective and pharmaceutically acceptable amount” and “concentration”, rendering the claims vague and indefinite.
The reference of Jerling, Clinical Pharmacokinets of Ranolazine, Clin Pharmacokinetc. 2006; 45(5): 469-491 (“Jerling”, of record) is made a part of this rejection.  As can be seen from it, in all pharmacokinetic studies of ranolazine, the dosage administered was expressed in mg or g/kg.  (Table I).  To the extent that there is a reference to plasma concentration, the measurements are expressed as AUC and Cmax (Table IV) or ng/mL (p. 480, col. 1).  It is further unclear as to what these references to “an effective and pharmaceutically acceptable amount” and to “1M and 10M” really mean for various pharmacokinetic reasons, including, but not limited to: 
M and 10M” of ranolazine encompass just free drug, or drug also bound to protein;
-(ii) metabolism and excretion- i.e. Jerling discloses that the drug has several major metabolites- CVT-2738, CVT-4786, CVT-2512 and CVT-2514.  (p. 480, col. 1).  It is thus unclear whether the references to “an effective and pharmaceutically acceptable amount” and to “between 1M and 10M” encompass just ranolazine itself, or also its metabolites;
-(iii) absorption and bioavailability- i.e. Jerling discloses that ranolazine absorption is rapid after intake of an aqueous solution or an IR capsule, with Cmax observed after, on average, 0.6 and 1.0 hours, respectively.  (p. 479, col. 2- p. 480, col. 1).  It is thus unclear whether the references to “an effective and pharmaceutically acceptable amount” and to “1M and 10M” are references at Cmax, or average plasma concentration over time, or a particular department concentration over time (i.e. where the drug metastasizes, or where the drug has an invasive growth?).  In that respect, Applicant’s attention is directed to, e.g., Fig. 1 of Jerling (p. 477, col. 2), which discloses that the drug has a different volume of distribution in the central compartment and in the peripheral compartment;
-(iv) influence of demographics and disease factors- i.e. Jerling discloses that factors such as, without being limiting age and bodyweight, have a significant effect on ranolazine CL and Vd.  (p. 487, col. 1-2; Figure 4).  

    PNG
    media_image1.png
    451
    414
    media_image1.png
    Greyscale

Thus, it is unclear if “an effective and pharmaceutically acceptable amount”, which is infringing is mean overall, or mean per sex, mean per bodyweight, or individual only, etc.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djamgoz, Oncofoetal ion channels may present new targets for anti-cancer agents, Pharmacy in practice, Medicom, Kingston upon Thames, vol. 17, no. 2, pages 60-62, 2007 ("Djamgoz", of record), and further in view of WO 03/088915 A2 to Brown (“Brown”, of record), Abdul et al., Voltage-gated Sodium Ion Channels in Prostate Cancer: Expression and Activity, ANTICANCER RESEARCH 22:1727-1730 (2002) (“Abdul”, of record), WO 2009/105230 A2 to Cabrera et al. (“Cabrera”, of record) and Wang et al., State- and Use-Dependent Block of Muscle Nav1.4 and Neuronal Nav1.7 Voltage-Gated Na Channel Isoforms by Ranolazine, Mol. Pharm., Vol. 73(3), Sept. 2007, pages 940-948 (“Wang”, of record).
Claim interpretation.
The Examiner incorporates by reference her claim interpretation from the 35 USC 112, second paragraph above.
Claims 1, 7 and 13 recite the limitations” -blocks or reduces the persistent part of the VGSC current in the malignant cell, and -does not block the transient part of the VGSC current in the malignant cells.”  Claim 7 recites the limitation “wherein the inhibitor of the VGSC is a drug accepted for use in treatment of arrhythmia or angina pectoris”.  Per Applicant’s specification, these claim limitation reads on ranolazine and riluzole, and refer to known functions/ uses of the two drugs.  “[0092] Some such drugs are known for treating heart conditions such as arrhythmia or angina. In the case of treating the heart, it is vital to ensure that the peak part of the current is not eliminated because this is essential to maintain the functionality of the heart and its rhythm. Thus, in accordance with an aspect of the invention a known drug, such as ranolazine or riluzole, previously used for inhibiting or reducing the persistent part of the VGSC current without eliminating the peak part is used for inhibiting or reducing metastatic behaviour in cancer, especially breast or prostate cancer.”
Rejection.
Djamgoz discloses a new approach to treatments for metastatic cancer by targeting VGSC with VGSC blockers, such as riluzole, TTX, etc.  (Abstract, p. 61, col. 3).  It discloses that VGSC is present in more than 1000-fold higher levels in metastatic versus normal cells, and that its expression correlates to tumor grade and lymph node metastasis.  (p. 61, col. 2-3).  It also discloses, based on studies of the selective VGSC blocker TTX that it is not an effect on proliferation /killing of cells (i.e. “is not lethal to the malignant cells”, per Applicant’s claims), but one of inhibiting invasiveness in metastatic cancer cell lines, such as prostate, breast, and non-small cell lung cancer, i.e. the effective and pharmaceutically acceptable amount for inhibiting metastatic and invasive growth of malignant cells in a cancer patient/ concentration effect is the same as claimed by Applicant.  (p. 61, col. 3).  
Further in this respect, as to the claim limitations of claims 1, 7 and 13 ” -blocks or reduces the persistent part of the VGSC current in the malignant cell, and -does not block the transient part of the VGSC current in the malignant cells.”  Claim 7 recites the limitation “wherein the inhibitor of the VGSC is a drug accepted for use in treatment of arrhythmia or angina pectoris”.  Per Applicant’s specification, these claim limitation reads on ranolazine and riluzole, and refer to known functions/ uses of the two drugs.  “[0092] Some such drugs are known for treating heart conditions such as arrhythmia or angina. In the case of treating the heart, it is vital to ensure that the peak part of the current is not eliminated because this is essential to maintain the functionality of the heart and its rhythm. Thus, in accordance with an aspect of the invention a known drug, such as ranolazine or riluzole, previously used for inhibiting or reducing the persistent part of the VGSC current without eliminating the peak part is used for inhibiting or reducing metastatic behaviour in cancer, especially breast or prostate cancer.”  Moreover, Wang below specifically discloses these known functions of ranolazine.
Brown is further cumulative art to Djamgoz.
Brown relates to novel sodium channel blockers, to include ones involved in development of prostate cancer, such as the voltage gated sodium channel (“VGSC").  (p. 1, lines 9-33).  An aspect of the invention is directed to inhibition of VGSC as a method of treating neoplastic cells and inhibiting metastasis.  It discloses, based on studies in Abdul et al., that prostate cancer cell lines express VGSC at a higher level than normal prostate, that this VGSC is a part of the tumorogenic behavior of these cell lines, and that the VGSC blocker riluzole caused dose-dependent inhibition of prostate cancer cell growth in the micromolar range.  The blockers were further assayed for their activity against cell lines with increasing metastatic potential. (pages 28-30, Examples 3-4, Tables 2-4).  Current-voltage recordings were done in electrophysiological studies of various compounds, which one of skill in the art would understand to encompass determination of the persistent and transient part of the current.  Further, since the same compound riluzole is administered for the same disease, it will have the effect of reducing the persistent part of the VGSC without eliminating the transient part.  This is because a compound and its properties are inseparable.
Djamgoz does not explicitly teach treating ranolazine, and its dose/ effective amount, and treating prostate cancer and breast cancer, or that the VGSC or Nav1.5, Nav1.7, or neonatal.
Abdul discloses that high levels of VGSC correlates with metastatic potential of prostate cancer, and that the VGSC blocker riluzole caused dose-dependent inhibition of prostate cancer cell growth in the micromolar range (IC50= 10-30 g/mL).  (Abstract, Fig. 3).  IC50= 10-30 g/mL equals 10 mg/L- 30 mg/L.  For a 70 kg man, this corresponds to 700 g- 2,100 g.
Applicant’s claims recite an effective and pharmaceutically acceptable amount in the range of 1 mol to 10 mol.  As mole= g/L, and the MW of riluzole is 427.54, this corresponds to IC50=427.54 g- 4275.4 g.  This overlaps with the range in Abdul for a different VGSC blocker.
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Djamgoz, Brown and Abdul with a reasonable expectation of success in order to achieve a method for inhibiting metastatic and invasive growth of malignant cells in a cancer patient.  The person of skill in the art would have been motivated to combine the teachings of Djamgoz, Brown and Abdul with a reasonable expectation of success motivated by the desire to achieve anti-cancer effect on metastasis overall.  It is noted that even though Djamgoz teaches riluzole to have an effect on proliferation (namely inhibition of prostate cancer cells), but TTX not to have this effect, the essential motivating factor would have been not the exact nuances of the mechanism, but rather the overall result on inhibiting cancer metastasis.  In this respect, it would have been obvious to the skilled artisan that at the time of the invention that drug effective amounts and effects/ mechanisms for each drug (to include specific effects of VGSC) need to be determined individually, and that, nonetheless, dosages/ effective amounts of a different VGSC blocker are a relevant starting point for optimization of dosage levels.    Thus, it would have been a motivating factor nonetheless to a person of skill in the art to combine the teachings of Djamgoz, Brown and Abdul with a reasonable expectation of success motivated by the desire to achieve anti-cancer effect on metastasis, whether or not additionally accompanied by a proliferation inhibiting effect as well.
Cabrera discloses a method of treating breast cancer with a fatty acid oxidation (“FAO”), such as ranolazine and HER-2 antibody.  (claims 1-3).
Wang discloses that ranolazine is a VGSC blocker.  Per Wang, based on reports from the literature this drug seems to preferentially reduce the persistent late cardiac Nav1.5 Na+ currents with an IC50 of 15 M (Fredj et al., 2006), whereas normal transient Na+ currents are less affected, with an IC50 of 135 M.  For its own studies, it compares state- and use-dependent ranolazine block of Na+ currents carried by muscle Nav1.4, cardiac Nav1.5, and neuronal Nav1.7 isoforms expressed in human embryonic kidney 293T cells. It reports that nesting and inactivated block of Na+ channels by ranolazine were generally weak, with a 50% inhibitory concentration (IC50) ≥ 60 μM. In addition, it reports conspicuous time-dependent block of inactivation-deficient Nav1.4, Nav1.5, and Nav1.7 Na+ currents by ranolazine with estimated IC50 values of 2.4, 6.2, and 1.7 μM, respectively. Per Wang, on- and off-rates of ranolazine were 8.2 μM-1 s-1 and 22 s-1, respectively, for Nav1.4 open channels and 7.1 μM-1 s-1 and 14 s-1, respectively, for Nav1.7 counterparts.
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Djamgoz, with those of Brown, Abdul, Cabrera and Wang in order to practice Applicant’s claimed invention with a reasonable expectation of success.  A person of skill in the art would have been motivated to do so, as Djamgoz and Brown explicitly disclose that one can treat metastatic cancer (e.g., prostate, breast, etc. cancer) by targeting VGSC with VGSC blockers, such as riluzole, TTX, etc.  Motivation to do so in also in view of Abdul, which explicitly teaches the amounts of riluzole, which achieve prostate cancer treatment, which the skilled artisan would have viewed as relevant starting point for optimizing the amounts of ranolazine, as they are both VGSC blockers with anti-cancer activity.  A person of skill in the art would have been motivated to also use other VGSC blockers, such as ranolazine, as Wang discloses other compounds, such as ranolazine, which also act as VGSC blockers, and discloses how to determine its IC50 and optimum effect on VGSC, and as Cabrera similarly teaches that ranolazine has been found as effective in treatment of breast cancer.  Although Cabrera specifies a mechanism of action via FAO, the skilled artisan would have viewed the additional mechanism of action as further beneficial to the effect of VGSC blockade, since the same drug has been shown to be useful for the treatment of the same disease.


Other relevant art

The Examiner also notes for the record the following cumulative prior art.
-Grimes et al., FEBS Letters, 369 (1995) 290-294 (“Grimes”, of record)
-Speyer et al., Proceedings of the annual meeting of the American association for cancer research, 101st annual meeting, Washington, DC, April 17-21, 2010, vol. 51, April 2010 (“Speyer”, of record)
-US 20100221246 (of record)
-WO 2010/033581 A1 to Moon et al. ("Moon", of record)
Moon relates to inhibitors of the Wnt/beta-catenin pathway, involved in cell proliferation in numerous diseases.  ([0002-0004]).  Example 17 discloses that riluzole inhibits melanoma metastasis in vivo.  
-Samudio et al., Pharmacologic inhibition of fatty acid oxidation sensitizes human leukemia cells to apoptosis induction, J. of Clin. Inv., vol. 120, no. 1. January 2010, pages 142-156 (“Samudio”, of record)
Samudio discloses that pharmacological inhibition of fatty acid oxidation (“FAO”) with ranolazine inhibits proliferation of human leukemia cell lines.  (Abstract).
-Akamatsu et al., Riluzole Induces Apoptotic Cell Death in Human Prostate Cancer Cells via Endoplasnnc Reticulmn Stress, ANTICANCER RESEARCH 29:2195-2204 (2009) (“Akamatsu”, of record)
Akamatsu discloses that riluzole induces apoptotic cell death in human prostate cancer cells, in the dose-dependent manner in the tested range of 5, 10 and 50 M.  (Abstract, p. 2197, Figure 1).
- Fraser et al., Voltage-Gated Sodium Channel Expression and Potentiation of Human Breast Cancer Metastasis, Clin Cancer Res 2005;11 (15) August 1, 2005, pages 5381-5389 (“Fraser”, of record)
Fraser reports on the role of VGSC in human breast cancer.  It provides as follows:

    PNG
    media_image2.png
    119
    580
    media_image2.png
    Greyscale

(Abstract).
Studies on the channel electrophysiology were performed with TTX (10 M).  (Figure 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627